Citation Nr: 0534025	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE

Entitlement to service connection for chronic sinusitis.  







ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

On January 14, 2005, the Board remanded the case for 
additional development with regard to the claim for service 
connection for sinusitis.  The case has been returned to the 
Board for further appellate review.

In a statement received in January 2005, the veteran reported 
that his allergic rhinitis had increased in severity.  This 
is referred to the RO for appropriate consideration and 
development.


FINDING OF FACT

The veteran does not have a current disability diagnosed as 
chronic sinusitis.  


CONCLUSION OF LAW

Chronic sinusitis was not incurred or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that service connection is 
warranted for sinusitis.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Appellants Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in March 
2003 and November 2003.  The content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letters advised the appellant what 
information and evidence was needed to substantiate the 
claim.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claim and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

Additionally, a supplemental statement of the case in August 
2005 readjudicated the claim after content-compliant notice 
had been provided, and without "taint" from prior 
adjudications.  Therefore, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
Additionally, two VA medical examinations have been conducted 
in relation to the veteran's claimed sinusitis.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Service entrance examination records of August 1984 show that 
the veteran reported hay fever prior to service.  

A December 1989 service medical record shows moderate mucous 
membrane thickening throughout the paranasal sinuses.  No 
air-fluid levels or other abnormalities were detected and the 
veteran received no treatment.  

The record contains VA outpatient records that date between 
2001 and 2003.  In June 2001, the veteran reported increased 
sinus congestion with rhinorrhea.  It was noted that he did 
not show up to get his allergy injection shots when he was in 
the military.  There was no sinus tenderness to palpation.  
The X-ray was normal.  The diagnoses included acute 
sinusitis, non emergent, and allergic rhinitis.  The record 
shows that he began taking weekly to monthly allergy shots.  

A VA examination was conducted in December 2003.  On 
examination there was no evidence of sinusitis.  An X-ray 
shows that the sinuses were normally aerated.  Some erythema 
of the mucosa and edema was found but there were no polyps or 
masses and no evidence of sinusitis.  

In March 2005, a VA examination, conducted at the Board's 
request specifically with regard to sinusitis, revealed no 
findings to suggest sinusitis.  The examination found boggy 
nasal mucosa coated with clear secretions but no evidence of 
masses.  The lungs were clear to auscultation with no 
adventitious sounds.  The report also indicated that the 
paranasal sinuses were all normally developed and well 
aerated.  There were no findings to suggest sinusitis.  An X-
ray of the chest presented changes from old healed 
granulomatous disease but otherwise indicated the chest was 
normal.  A pulmonary function test showed that gas transfer 
was normal. 

Criteria for service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(24), 1110 (wartime), 
1131 (peacetime).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

Secondary service connection may be granted for a disability, 
which is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection for sinusitis.

The veteran claims to have a current disability from 
sinusitis.  A grant of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.  The record does not support a 
conclusion that the veteran has a current disability from 
sinusitis, that is, an impairment in earning capacity as the 
result of the claimed disease or injury as set forth in 38 
C.F.R. § 4.1.  Without proof of current disability, service 
connection cannot be granted.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorder.  While the service medical records show an 
inservice diagnosis of sinusitis, and there is a post-service 
diagnosis of acute sinusitis, the veteran has not provided 
evidence that his inservice illness resulted in chronic 
residuals.  A VA medical examination, as recent as March 
2005, revealed no evidence of sinusitis.

Further, the veteran is service-connected for allergic 
rhinitis that is rated as 10 percent disabling.  Although the 
veteran claims that his service connected allergic rhinitis 
aggravates his sinuses as stated above, the post service 
X-rays reflect normal evaluation of his sinuses.  Moreover, 
the veteran cannot be granted secondary service connection 
for a disability he does not currently have.  

Finally, the medical evidence of record does not include any 
medical statements or opinions that relate sinusitis to 
military service or his service-connected allergic rhinitis.  
The only evidence of record that suggests the existence of 
and/or a causal relationship between the veteran's claimed 
disability and service including his allergic rhinitis, is 
the veteran's statements.  However, as noted, his lay 
assertions are of little probative value and do not serve to 
establish service connection.  See Espiritu.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for sinusitis.


ORDER

Entitlement to service connection for sinusitis is denied.


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


